Citation Nr: 0114192	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant had active duty for training from February 1990 
to June 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision which denied an 
application to reopen a previously denied claim for service 
connection for a left knee disability.  The RO found that new 
and material evidence to reopen the claim had not been 
submitted.


FINDINGS OF FACT

1.  An unappealed October 1990 RO decision denied a claim for 
service connection for a left knee disability.  Evidence 
submitted since that decision includes some evidence which is 
neither cumulative nor redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

2.  The appellant's current left knee patellofemoral 
chondromalacia began during her active duty for training.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1990 RO 
decision is new and material, and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The appellant's left knee disability was incurred during 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant had active duty for training in the Army from 
February 1990 to June 1990.  Her service medical records show 
she was seen for complaints of left knee pain, following 
physical training, in April 1990.  She complained of 
recurrent left knee pain in May 1990; clinical findings 
included patellar tenderness; X-rays were normal; and the 
assessment was knee strain.  The next day, in May 1990, she 
complained of left knee pain since the previous month; 
findings included patellar pain and crepitus; and the 
impression was patellar pain syndrome.  In June 1990, the 
servicemember gave a history of left knee pain since twisting 
the knee two months ago; findings included tenderness of the 
lateral patella and adjacent area; the assessment was 
possible mild lateral meniscus tear; and an orthopedic 
consultation was recommended but apparently never conducted.  
The servicemember waived a separation examination, and she 
was released from active duty for training in June 1990.

In June 1990, the former servicemember filed a claim for 
service connection for a left knee disability.

At a September 1990 VA examination, she gave a history of 
injuring her left knee during basic training.  Examination 
findings included left knee crepitus and a complaint of 
discomfort after flexing the knee to 90 degrees.  There was 
no effusion or instability.  X-rays were normal.  The 
diagnosis was history of left knee injury.

In October 1990, the RO denied service connection for a left 
knee disability, noting that no pathology was shown to 
explain the complaints of pain.  The former servicemember did 
not appeal this decision.  Evidence received since this RO 
decision is summarized below.

Private and VA medical records from 1992 to 2000 show 
complaints and treatment of a left knee disorder.  (At times 
there were also right knee complaints.)  A number of 
treatment records, including records dated as early as June 
1992, reflect that the former servicemember reported that she 
sustained an injury to her left knee during service.  Left 
knee X-rays and an MRI in 1994 showed no significant 
abnormality.  A 1997 MRI of the left knee showed minimal 
joint effusion.  In January 2000, the former servicemember 
again reported a history of left knee problems since service.  
She underwent arthroscopic surgery on her left knee in 
January 2000; such revealed that the meniscus and cruciate 
ligaments were intact; the procedure included a lateral 
retinacular release; and the postoperative diagnosis was mild 
patellar and lateral femoral condyle chondromalacia.  She was 
seen for postoperative follow-up in February 2000.

In March 2000, the former servicemember applied to reopen her 
claim for service connection for a left knee disorder.  In 
various statements she has related that she injured her left 
knee in service, and she has described recurrent symptoms and 
treatment since then.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, or while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.303.  

In an unappealed October 1990 decision, the RO denied a claim 
for service connection for a left knee disability.  That 
decision is final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the 1990 RO decision, evidence showed that the 
claimant was seen several times for left knee complaints 
during her active duty for training, although there was no 
clear diagnosis of a chronic disability during service or at 
the VA examination shortly after service.  Evidence submitted 
since the 1990 RO decision includes medical records of left 
knee problems since then, and the appellant has given 
accounts of continuous problems since service.  Some of the 
additional evidence is new, as it is neither redundant nor 
cumulative of evidence previously considered, and it is also 
material because it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  38 C.F.R. § 3.156.  The Board finds 
that the claim for service connection has been reopened with 
new and material evidence, and thus the Board has reviewed 
the merits of the claim.  Manio, supra.

During her active duty for training (February to June 1990), 
the appellant was seen several times for left knee 
complaints.  Although there was no firm diagnosis of a 
chronic left knee disorder at that time, there were repeated 
findings of patellar tenderness and one assessment was 
patellar pain syndrome.  The September 1990 VA examination, 
although only diagnosing a history of a left knee injury, 
included findings of left knee crepitus and a complaint of 
discomfort on flexion.  Similar complaints are shown in 
subsequent medical records from June 1992 to February 2000, 
and a January 2000 left knee arthroscopy resulted in a 
diagnosis of patellofemoral chondromalacia.  The appellant 
has given a credible account of continuous left knee symptoms 
since service.  While a chronic left knee disorder may not be 
shown by the service records, the Board finds there is 
sufficient evidence of continuity of symptomatology to trace 
the current left knee condition to service.  38 C.F.R. 
§ 3.303(b).

The Board finds that the appellant's current left knee 
disorder (patellofemoral chondromalacia) had its onset during 
her active duty for training.  The left knee disability was 
incurred in such service, and service connection is 
warranted. 



ORDER

The claim for service connection for a left knee disability 
is reopened, and service connection for a left knee 
disability is granted.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



